DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Species A1 (detecting wearing state using two types of light signals), B1 (acceleration sensor) and C1 (Figure 1) in the reply filed on 23 December 2020 is acknowledged.  The traversal of Species A is on the ground that using more than two light signals to determine a wearing state is a variant of using only two light signals to determine a wearing state because both cases rely on the difference between two light signals.  This is not found persuasive because the specification discloses separate embodiments for implementing the methods, see paragraph [070].  Furthermore, the methods require different wearable devices (Species C) with distinct arrangements of light emitters and light receiver(s).  While, as argued by the applicant, each of species C receive reflected light corresponding to two types of light signals, nothing of record shows them to be obvious variants.   Furthermore, elected Species C1 does not include emitters at different distances from the light receiver as argued by the applicant.  Paragraph [070] indicates the difference between Figure 1 and Figure 5 is a as follows: “This embodiment [Fig. 5] is similar to the first embodiment [Fig. 1] with a main difference in that: wavelengths of light signals emitted by two light emitters are different in the first embodiment, and distances of two light emitters from a light receiver are different in this embodiment.” Clearly the first embodiment does not includes emitters at different distances; therefore, claim 11 is withdrawn.  The arguments with respect to Species B are persuasive therefore claim 14 which includes a heart rate sensor is examined below. 



Claim Objections
Claims 3-5, 9-10 and 15-17 are objected to because of the following informalities:  (1) claim 3 incorrectly capitalizes “Before” and (2) claim 15 misspells “wherein” in line 1.   Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the metes and bounds of the preamble “A method for detecting a wearing state, characterized in that: the method is applied to a wearable device, and the wearable device comprises a light emitter and a light receiver; the method comprises” cannot be determined by the Office because it is unclear whether the method requires the wearable device.  The terminology “characterized in that” and “is applied” are passive steps and methods require active steps.
Claim 5 recites the limitation "the higher level" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the metes and bounds of the preamble “a preset second signal amount threshold” cannot be determined by the Office because there is no preset first signal amount threshold recited in claims 1, 2 and 6 from which claim 7 depends.
Claim 12 recites the limitation "the type number" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, the metes and bounds of the preamble “module for detecting a wearing state, wherein the module is applied to a wearable device comprising a light emitter, a light receiver and a processor” cannot be determined by the Office because it is unclear whether the module requires the wearable device.   The body of the claim appears to be entirely directed to the processor of the wearable device rather than any module.  The scope of the claim is unclear. 
Regarding claim 16, similar to claim 15, the claim is directed to the processor of a wearable device rather than a module.  The scope of the claim is unclear.
Regarding claim 18, the metes and bounds of the preamble “A wearable device, characterized by comprising a module for detecting a wearing state, wherein the module is applied to a wearable device and comprises a light emitter, a light receiver and a processor” cannot be determined by the Office because it is unclear whether the module or wearable device comprises the light emitter, light receiver and processor.  It is also unclear from the limitation “the module is applied to a wearable device” if the module is part of the wearable device.
All remaining claims are rejected for depending from an indefinite claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Dinther et al. (US 2017/0215747).

[Claim 1] Van Dinther discloses a method for detecting a wearing state (contact with skin) [abstract; par. 0034], characterized in that: 
the method is applied to a wearable device (wrist device like a watch or smartwatch) [par. 0034], and the wearable device comprises a light emitter (light unit, Fig. 2 #110, which can have two light emitting diodes, Fig. 2 #111-112) [par. 0036] and a light receiver (photo detector unit, Fig. 2 #120) [par. 0037]; 
the method comprises: 
controlling the light emitter to emit at least two types of light signals (two different wavelengths P1 (525 nm, green), P2 (630 nm, red)) to a user of the wearable device [pars. 0036, 0039]; controlling the light receiver to receive reflected light corresponding to the at least two types of light signals reflected by the user (the photo detector unit detects reflected light, Fig. 2 #121a, 122b, of both wavelengths P1 and P2)  [par. 0037]; and 
determining the wearing state of the wearable device according to change trends of the at least two types of the received reflected light (the DC component of wavelength P2 detected by the photo detector is only greater than the DC component of wavelength P1 when the wearable device is placed at a wrist of the user – the relationship between the reflected wavelengths is a change trend since it changes based on detecting the wrist versus other surfaces or no surface) [pars. 0043-0045; Fig. 5].

[Claim 2] van Dinther discloses wherein, when there are two types of light signals (wavelengths P1 and P2), the step of determining the wearing state of the wearable device according to the change trends of the at least two types of the received reflected light comprises: 
determining a relationship between a change trend of a difference value of the two types of the reflected light and a pre-stored change trend (an off-skin detection unit, Fig. 2 #130, determines whether the DC component of wavelength P2 is larger than the DC component of wavelength P1 – the fact that a greater wavelength P2 is indicative of contact with the wrist and a greater wavelength of P1 is indicative of contact with another surface or no contact is pre-determined change trend) [pars. 0043-0045; Fig. 5]; and 
determining the wearing state of the wearable device according to a determination result of the change trend of the difference value of the two types of reflected light (which wavelength has a greater DC component).
The remaining limitations of the claim are contingent limitations.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, see MPEP §2111.04(II).  The remaining limitations pertain to species A2 (more than two types of signals), C2 (Figure 5), C3 (Figure 8) and C4 (Figure 15) which were not elected.

[Claim 3] van Dinther discloses before determining the relationship between the change trend of the difference value of the two types of the reflected light and the pre-stored change trend, the method further comprises: 
determining a relationship between the difference value of the two types of the reflected light and a first signal amount threshold (if the DC components of the first and second wavelength P1, P2 are both below a threshold value (close to zero), the sensor is also not in contact with the skin) [par. 0047]; 
the step of determining the wearing state of the wearable device according to the determination result of the change trends comprises: 
determining the wearing state of the wearable device according to a determination result of the relationship between the difference value of the two types of the reflected light and the first signal amount threshold (determining if P1 and P2 are above the threshold) and the determination result of the change trend of the difference value (determining whether the DC component of wavelength P2 is larger than the DC component of wavelength P1) [pars. 0043-0045].

[Claim 4] van Dinther discloses the wearing state is divided into N levels, and there are N-1 first signal amount thresholds, wherein N is a natural number greater than 1 (the limitation requires only a single threshold therefore the threshold value meets the limitation because if the signal is too low the wrist device is not worn) [par. 0047].  

[Claim 6] van Dinther discloses the pre-stored change trend is represented by a feature curve [Fig. 5], and the feature curve comprises several feature partitions (Fig. 5, A1-A7); determining the relationship between the change trend of the difference value of the two types of the reflected light and the pre-e.g. A4 a wrist at rest, A5 no surface present); determining the wearing state of the wearable device according to the determination result of the change trend comprises: determining the wearing state of the wearable device according to the determined feature partition to which the difference value of two types of the reflected light belongs e.g. A4 a wrist at rest, A5 no surface present) [pars. 0044-0047].

[Claim 7] van Dinther discloses the wearing state is divided into N levels, and N is a natural number greater than 1 (e.g. 14 in Fig. 5); the method further comprises: when determining which feature partition of the several feature partitions a detection curve belongs to, determining whether the detected difference value reaches a preset second signal amount threshold (wavelength P2 being larger than wavelength P1): when the difference value does not reach the preset second signal amount threshold, determining the wearing state of the wearable device as "unsuccessful worn" (A5, no surface present) [pars. 0044-0047].

[Claim 8] Van Dinther discloses wherein the change trend of the reflected light is represented by at least one of following parameters: light intensity, light brightness, and light illuminance (changes in the intensity of the wavelengths P1 and P2 are detected by the photodetector) [Fig. 5].

[Claim 13] van Dinther discloses the wearable device further comprises an acceleration sensor (motion sensor, accelerator, accelerometer, #140); 
before the light receiver is controlled to receive the reflected light corresponding to at least two types of light signals reflected by the user (prior to activating the PPG sensor
controlling the acceleration sensor to detect an acceleration change (accelerometers detect acceleration changes); 
determining the wearing state of the wearable device according to the change trends of at least two types of the received reflected light comprises: 
determining the wearing state of the wearable device according to the change trends of at least two types of the received reflected light (the changes in the wavelengths P2 and P1 are used to determine contact with the wrist as explain in claim 1) and the acceleration change detected by the acceleration sensor (acceleration is used to activate the PPG sensor prior to determining a wearing state) [pars. 0038-0040].

[Claim 15] van Dinther discloses module (compute program product on a medium) [pars. 0018, 0057] for detecting a wearing state, wherein the module is applied to a wearable device (wrist device like a watch or smartwatch) [par. 0034] and comprises a light emitter (light unit, Fig. 2 #110, which can have two light emitting diodes, Fig. 2 #111-112) [par. 0036], a light receiver (photo detector unit, Fig. 2 #120) [par. 0037], and a processor (implicitly a computer is required to execute a computer program product within the device); 
wherein the processor is electrically connected with the light emitter and the light receiver respectively [par. 0018]; and 
the processor is configured to control the light emitter to emit at least two types of light signals to a user (wavelength P1 and P2), control the light receiver to receive reflected light corresponding to at least two types of light signals reflected by the user, and determine the wearing state of the wearable device according to change trends of the at least two types of the reflected light received by the light receiver (an off-skin detection unit, Fig. 2 #130, determines whether the DC component of wavelength P2 is larger than the DC component of wavelength P1 – the fact that a greater wavelength P2 is indicative of contact with the wrist and a greater wavelength of P1 is indicative of contact with another surface or no contact is pre-determined change trend) [pars. 0043-0045; Fig. 5]. 

[Claim 16] van Dinther discloses wherein, the processor comprises: 
a first determining sub-module, configured to determine a relationship between change trends of a difference value of the two types of the reflected light and a pre-stored change trend when there are two types of light signals (an off-skin detection unit, Fig. 2 #130, determines whether the DC component of wavelength P2 is larger than the DC component of wavelength P1 – the fact that a greater wavelength P2 is indicative of contact with the wrist and a greater wavelength of P1 is indicative of contact with another surface or no contact is pre-determined change trend) [pars. 0043-0045; Fig. 5]; 
a first state determining sub-module, configured to determine the wearing state of the wearable device according to a determination result of the first determining sub-module (the off-skin detection unit also determines which wavelength has a greater DC component).
The remaining limitations pertain to species A2 (more than two types of signals), C2 (Figure 5), C3 (Figure 8) and C4 (Figure 15) which were not elected.

[Claim 17] van Dinther discloses the wearable device further comprises an acceleration sensor (motion sensor, accelerator, accelerometer, #140) connect with the processor; wherein the processor is further configured to determine the wearing state of the wearable device according to the change trends of at least two types of the received reflected light (the changes in the wavelengths P2 and P1 are used to determine contact with the wrist as explain in claim 1) and a value detected by the acceleration sensor (acceleration is used to activate the PPG sensor prior to determining a wearing state) [pars. 0038-0040].

[Claim 18] van Dinther discloses wearable device (wrist device like a watch or smartwatch) [par. 0034] comprising a module for detecting a wearing state (compute program product on a medium) [pars. 0018, 0057], wherein the module comprises a light emitter (light unit, Fig. 2 #110, which can have two light emitting diodes, Fig. 2 #111-112) [par. 0036], a light receiver (photo detector unit, Fig. 2 #120) [par. 0037], and a processor (implicitly a computer is required to execute a computer program product within the device); 
wherein the processor is electrically connected with the light emitter and the light receiver respectively [par. 0018]; and 
the processor is configured to control the light emitter to emit at least two types of light signals to a user (wavelength P1 and P2), control the light receiver to receive reflected light corresponding to at least two types of light signals reflected by the user, and determine the wearing state of the wearable device according to change trends of the at least two types of the reflected light received by the light receiver (an off-skin detection unit, Fig. 2 #130, determines whether the DC component of wavelength P2 is larger than the DC component of wavelength P1 – the fact that a greater wavelength P2 is indicative of contact with the wrist and a greater wavelength of P1 is indicative of contact with another surface or no contact is pre-determined change trend) [pars. 0043-0045; Fig. 5]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over van Dinther et al. (US 2017/0215747) as applied to claim 1 above, in view of Shim et al. (US 2016/0287109).

[Claim 14] van Dither discloses the method of claim 1 wherein the wrist worn device comprises a heart rate sensor (#100) but does not disclose using the heart rate sensor signal to detect wearing state.
#100), wherein the wearable device comprising a heart rate sensor (heartbeat sensor, #144).  A signal variation and a bias of a touch interrupt signal detected from the heartbeat sensor enable a control unit (#18) to determine the watch type device is worn on the user’s wrist [pars. 0308, 0372].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the heart rate sensor taught by van Dinther to assist in determining the wearing state of the wearable device based on a touch interrupt signal, as taught by Shim, in order provide verification of the determination made by the change trends of the two types of received reflected light that the wearable device is being worn on the wrist.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Shaw (US 3,638,640) discloses using three or more different wavelengths of light to perform oximetry measurements.
(2) Baker (US 2008/0221414) discloses a method for determining contact of a sensor with a patient based on an intensity threshold for a first wavelength reflected from the skin, wherein the first wavelength is not used to determine a physiological characteristic of a patient [abstract].
(3) Crowe et al. (US 2009/0306487) discloses a PPG sensor wherein a large proportion of the light is reflected from a tissue surface but because the photodetector is in contact with the tissue, this surface reflected light is not detected [par. 0121].
(4) Burnett (US 2012/0230699) discloses a light-based skin contact detector based on differences indices of refraction comprising measuring an amount of energy reflected by an interface using a light emitter and detector when a boot is not in contact with skin; measuring another amount of 
(5) Hong et al. (US 2014/0275852) discloses a wearable heart rate monitor (PPG sensor) comprising red and green light sources and a motion sensor to detect when the device is worn to control a low or normal power state [abstract]; pars. 0408-0438; Fig. 17A-B].
(6) Patel et al. (US 2015/0371028) discloses a wearable device that can accurately determine whether it is being worn by a user (e.g., by taking a photoplethysmogram) and, when necessary, secure the wearable electronic device.
(7) Mirov et al. (US 2016/0007925) discloses wearable devices including at least two photodetectors and a mount configured to mount the at least two photodetectors to an external surface of a wearer. The at least two photodetectors are configured to detect alignment between the wearable device and a target on or in the body of the wearer (e.g., to detect the location of vasculature within the body of the wearer relative to the at least two photodetectors) [par. 0047].
(8) Lee (US 2018/0098708) discloses a method for detecting a wearing state of the human body using a wearable device based on an intensity of detected light, wherein a control unit detects the wearing state using a difference value between an intensity of light incident on the light receiving unit in an ON section of the light emitting unit and that of light incident on the light receiving unit in an OFF section of the light emitting unit.
(9) Kim et al. (US 2019/0069781) discloses an electronic device including a biometric sensor module including a light emitting module including a first light emitting element having a first attribute and a second light emitting element having a second attribute and light receiving modules disposed adjacent to the light emitting modules, and at least one processor.  The at least one processor is configured to determine a distance between the biometric sensor module and 
(10) Altebaeumer et al. (US 2017/0055907) discloses a wearable biometric device for detecting a level of coupling (quality of coupling) with body locations comprising a radiation source and radiation sensor, wherein light reflected by the body is detected by the radiation sensor and a primary signal is generated.  The primary signal along with a secondary signal from a distance detector are used to determine the coupling level [par. 0063; Fig. 3].
(11) Xavier Da Silveira et al. (US 2017/0071518) discloses a method for optical tissue detection wherein a photodetector and two light emitters, each emitter emitting multiple wavelengths and being spaced differently from the photodetector, are used to determine tissue contact [pars. 0046-0047].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.